Title: James Walker to Thomas Jefferson, 1 April 1811
From: Walker, James
To: Jefferson, Thomas


          
            Sir
            Apl 1st 1811—
          
           I am sorry to have disappointed you so much by not coming to see you according to promise=a few days after I last saw you got hurt by whilst raising a house &. was not for a considerable length of time able to ride about—my business has since been &. is now such that I cant with any convenience come this week=I dont think that it will be in my power to do your work as soon as I promised as I am called on to do work promised twelve months previous to your first writing to me consirning your work—hope it will not be a material disappointment to you &. if you can get any other person to do your saw mill &.c I shall be glad when I promised to do your work it I had not a right to expect to be called on so soon to do the other work above mentioned— have been much disappointed in my expectations since I saw you, if in the course of the summer it will suit I am still anxious to build your saw mill &. start the wheat machine by water I shall again get my distillery in operation in a few days &. can then come down & consult you on the subject of this business—
          
            I am with great respt your obt H. servt
            
 Jas Walker—
          
        